             Case 7:20-mc-00306-NSR Document 16 Filed 07/29/21 Page 1 of 1



      7/29/2021
                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


                                        )
                                        )
    IN RE: SUBPOENA TO ACTIVE MEDIA     ) Case No. 7:20-mc-00306-NSR
    SERVICES, INC. d/b/a                ) (Miscellaneous Action)
    ACTIVE INTERNATIONAL,               )
                                        ) Related to Civil Action No. 2:18-cv-00100-
                                        ) JRG-RSP, pending in the United States
                                        ) District Court for the Eastern District of
                                        ) Texas, Marshall Division
                                        )
                                        )
       NOTICE OF MOTION AND MOTION TO WITHDRAW
                                        )          MOTION TO COMPEL
        ACTIVE INTERNATIONAL TO COMPLY WITH LEDMAN’S DOCUMENT-
               PRODUCTION SUBPOENA AND TO CLOSE THIS ACTION

           PLEASE TAKE NOTICE that Movant Ledman Optoelectronic Co., Ltd., by and through

    its undersigned counsel, will and hereby does move this Court for an order (1) withdrawing its

    earlier motion to compel Active International’s compliance with a third-party document-

    production subpoena and (2) closing this miscellaneous action. Respondent Active International

    does not oppose this motion.


           Date: October 03, 2020                       Respectfully submitted,


                                                         By: /s/ Maggie Xiaotong Wang
                                                                 Maggie Xiaotong Wang
                                                                 BAYES PLLC
                                                                 1765 Greensboro Station Pl, Ste 900
     The application is granted. Movant's motion to              McLean, VA 22102
     compel (ECF No. 1) is deemed withdrawn and the              Telephone:    703-995-9887
     Clerk of the Court is kindly directed to close this         Facsimile:    703-821-8128
     action.                                                     Email: xiaotong.wang@bayes.law

                                                               Attorneys for Movant
                                                               Ledman Optoelectronic Co., Ltd.
Dated: 7/29/2021
White Plains, NY



                                                    1
